Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al.  (US PG pub. 2009/0050170A1) in view of Tseng et al. (USP 6,442,839B1), and further in view of Petkoska et al. (WO 2016/176485), Darko et al. (Thermochimica Acta 617 (2015) 21-27) and Wei et al. (US PG pub. 2012/0009285);  as evidenced by Abbas et al. (International journal of medical science and clinical inventions 4(8): 3173-3177, 2017), Girona et al. (Textron, Girona 34, safflower oil high in linoleic acid, pages 1-2, 11/2007) and Dragana et al. (Food Chemistry 166 (2015) 407-413).
	Moore et al. discloses shaving solutions for electric shaving devices, see title. 
Moore et al. teaches application of the solution before shaving wherein the solution helps in softening the hair and may be easier to cut hair as the blades of the shaver gel lubricated by the oils in the solutions, see [0022]. The reference teaches that the shaving solution comprises the biological oils such as coconut oil, safflower oil, rapeseed oil, vegetable oil and combinations thereof, see claim 15. The reference teaches Andis clipper oil which is known to comprise 4oz of petroleum distillate, however it is not used in the composition, see [0033].(thus the reference makes it evident that shaving oil comprising petroleum distillate is known in the art). 
While Moore et al. is silent as to how much fatty acid in contained in coconut oil, as evidenced by Abbas et al., teaches coconut oil comprises lauric acid wherein it is taught that lauric acid is the most active ingredient in coconut oil and is composed of over 52% of the total 92% of saturated fats in coconut oil which helps in healing and possesses microbecidal activity. (Thus coconut oil as taught by Moore et al. not only  provides lubricity, it also provides antimicrobial effects to the solution). While Moore et al. is silent with respect to linoleic acid in safflower seed oil, as evidenced by Girone Textron article, safflower oil comprises up to 80% of linoleic acid, see 4th paragraph and title. Thus one of ordinary skill would include at least 60% of linoleic acid as evidenced by Girone et al. which teaches that safflower oil can comprise linoleic in an amount of up to 80% in safflower oil.
Moore et al. do not teach use of coconut oil comprising methyl salicylate and petroleum distillate.
Moore et al. also do not teach use of a berry seed oil (raspberry seed oil), and its components, such as oleic, linoleic and alpha-linoleic acids, tocopherol, ellagic acid and carotenoids.
Tseng et al. discloses shaving system, see title. Tseng et al. teaches use of mineral oil and methyl salicylate. Tseng et al. teaches that a shaving aid is a substance that enhances shaving performance, improve shaving comfort (e.g., by lubricating the skin, improve shaving efficiency, condition the beard, or condition the skin. Examples of shaving aids include beard hair softeners; oils such as silicone oil and mineral oil; substances that enhance the healing or stop the bleeding of the skin; essential oils such as menthol, eugenol, eucalyptol, safrol, and methyl salicylate, see column 3, line 50-63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized mineral oil and methyl salicylate into the shaving oil of Moore et al. One of ordinary skill would have been motivated to do so because Moore et al. teaches importance of solution that helps in softening the hair and may be easier to cut hair as the blades of the shaver get lubricated by the oils in the solutions and Tseng et al. teaches that shaving aids like mineral oil and methyl salicylate help in improving shaving comfort and improve shaving efficiency. Since Moore et al. desire a lubricating oil and suggest that petroleum distillate was used to lubricate razor,  it would have been obvious to one of  ordinary skill to have utilized mineral oil as a lubricant as taught by Tsang et al. which teaches them as shaving aids along with methyl salicylates.
The references discussed above do not teach use of berry seed oil or raspberry seed oil or the components of raspberry seed oil such as oleic acid, linoleic acid and alpha-linoleic acid, tocopherols, carotenoids and ellagic acids in the shaving oil composition.
Petkoska et al. teaches that raspberry seed oil compositions have anti-inflammatory activity and are used in after shaving preparations, see title, abstract, [00334], [00332] and [0009].
Darko et al. teaches thermal stability of raspberry oil extract and further teaches that rapeseed oils comprise oleic acid 11.55%, linoleic 55.29% and linolenic acid 27.8%w/w, see section 2.1 on page 22. Darko et al. teaches that berry seed oil have health benefits due to their high content of polyunsaturated fatty acids and antioxidants. Significant amounts of alpha-linolenic acid, tocopherols, polyphenols and carotenoids were found in raspberry seed oils. Based on the anti-inflammatory activity, raspberry seed oil was incorporated in cosmetics and pharmaceutical products for prevention of rash, eczema and skin lesions, see column 2, second paragraph.   
As evidenced by Dragana et al. raspberry seed oil comprises antioxidant such as ellagic acid, see introduction, second paragraph, lines 1-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized raspberry seed oil into the shaving solutions of Moore et al. comprising coconut oil and safflower oil. One of ordinary skill would have been motivated to do so because Petkoska et al. teaches use of raspberry seed oil as an inflammatory agent used in shaving preparations and Darko et al. teaches that raspberry seed oil comprises polyunsaturated fatty acids, polyphenols and antioxidants and significant amounts of alpha-linolenic acid, linoleic acid, tocopherols, polyphenols and carotenoids and antioxidants found in there provide anti-inflammatory activity in cosmetics and pharmaceutical applications including rash prevention and as evidenced by Dragana et al. ellagic acid is an antioxidant found in raspberry seed oil. 
The references discussed above do not teach first, second, third or fourth phase.
Wei et al. teaches personal care compositions wherein the composition can be shaving aids, see [0027]. The references use of skin benefit phase which is a hydrophobic phase which can comprise oils such as safflower oil, vegetable oils, coconut oil , derivatized coconut oil and mineral oil (benefit agent),  see [0063], claims 15 and 35. Wei teaches a personal care system comprising first and second phase with second phase comprising benefit agent, see abstract. 
The reference thus teaches various phases and depending upon the hydrophilic or hydrophobic nature of the components or depending upon different degree of hydrophilicity or hydrophobicity of each components such as safflower oil, seed oil, coconut oil or methyl salicylate or mineral oil (petroleum distillate) and further based on the mixing sequences, it would be obvious for the components taught by the above references to be in the first, second or third phase.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al.  (US PG pub. 2009/0050170A1) in view of Tseng et al. (USP 6,442,839B1), and further in view of Petkoska et al. (WO 2016/176485), Darko et al. (Thermochimica Acta 617 (2015) 21-27), Wei et al. (US PG pub. 2012/0009285) and  Giuliani et al. (US PG Pub. 2012/0093744A1); as evidenced by Abbas et al. (International journal of medical science and clinical inventions 4(8): 3173-3177, 2017), Girona et al. (Textron, Girona 34, safflower oil high in linoleic acid, pages 1-2, 11/2007) and Dragana et al. (Food Chemistry 166 (2015) 407-413).
While Tseng et al. as discussed above teaches sue of mineral oil, the reference does not teach the claimed density of petroleum distillate to be about 0.8-0.087 g/cm3 as claimed.
Giuliani et al. teaches that emollient oil increases lubricity and sensory properties (used in shaving products), see [0078] and wherein the density of mineral oil can be 0.86g/ml, see [0141] and [0144].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized petroleum distillate, mineral oil as taught by Tseng et al. in density of 0.86mg/ml as taught by Giuliani et al. into the composition of Moore et al. because both the references teach use of such in lubricating effect and further to be used in shaving lubricants.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al.  (US PG pub. 2009/0050170A1) in view of Tseng et al. (USP 6,442,839B1), and further in view of Petkoska et al. (WO 2016/176485), Darko et al. (Thermochimica Acta 617 (2015) 21-27) and Wei et al. (US PG pub. 2012/0009285), Giuliani et al. (US PG Pub. 2012/0093744A1) and Shipley et al. (The treasures of Tahiti, NAHA, posted on September 24, 2018, pages 1-6); as evidenced by Abbas et al. (International journal of medical science and clinical inventions 4(8): 3173-3177, 2017), Girona et al. (Textron, Girona 34, safflower oil high in linoleic acid, pages 1-2, 11/2007) and Dragana et al. (Food Chemistry 166 (2015) 407-413).
The references discussed above do not teach use of monoi oil in the composition. 
Shipley et al. teaches use of monoi oil as skin moisturizer, see abstract. The reference teaches how to make a monoi oil by using coconut oil and fragrant buds of tiare flowers on page 2/6. This monoi oil along with essential oils provides soothing and hydrating effect on face, see page 3/6, first line.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized monoi oil into the composition of Moore et al. One of ordinary skill would have been motivated to do so because Moore desires a lubricating and softening shaving solution comprising coconut oil and Shipley et al. teaches use of monoi oil which is in coconut oil, as a skin moisturizer. Thus the expected result will be a lubricating shaving solution with moisturizing properties motivated by the teachings of Shipley et al.

Statutory double patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of copending Application No. 17/011957(reference application). Instant claims and the copending claims are drawn to a therapeutic oil composition, comprising: a first oil phase; a second oil phase; a third oil phase; a fourth oil phase; wherein the first oil phase comprises a coconut oil; the second oil phase comprises a seed oil; the third oil phase comprises a berry seed oil; the fourth oil phase comprises a petroleum distillate; and the coconut oil comprises methyl salicylate.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 17/011957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a therapeutic oil composition, comprising: a first oil phase; a second oil phase; a third oil phase; a fourth oil phase; wherein the first oil phase comprises a coconut oil; the second oil phase comprises a seed oil; the third oil phase comprises a berry seed oil; the fourth oil phase comprises a petroleum distillate; and the coconut oil comprises methyl salicylate. The copending claims recite a therapeutic oil composition, comprising;
a first oil phase in an amount of 5% by weight; a second oil phase in an amount of 45% by weight; a third oil phase in an amount of 20% by weight; a fourth oil phase in an amount of 30% by weight; wherein the first oil phase comprises a coconut oil;
the second oil phase comprises a seed oil; the third oil phase comprises a berry seed oil; the fourth oil phase comprises a petroleum distillate; the coconut oil comprises methyl salicylate; the coconut oil comprises saturated fatty acid in an amount of at least 85% by weight; the saturated fatty acid comprises lauric acid in an amount of about 50% by weight; the seed oil comprises linoleic acid in an amount of at least 60% by weight; the berry seed oil comprises: oleic acid in an amount of at least 1-11.7% by weight; linoleic acid in an amount of at least 52-66% by weight; and alpha-linolenic acid in an amount of at least 29-33% by weight. The copending claims reciting first phase oil as coconut oil, second oil phase comprising seed oil , third phase oil as berry seed oil, petroleum distillate and methyl salicylate reads on the instant claims with an overlapping amount of coconut oil, lauric acid and seed oil.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612